PER CURIAM:
1 1 Writ granted. The district court’s ruling dismissing relator’s actual innocence claim is reversed and the claim is remanded for consideration after an evidentiary hearing. See State v. Pierre, 13-0873, p. 4 (La. 10/15/13), 125 So.3d 403, 409 (new evidence of actual innocence must be so compelling that no reasonable juror could have voted to convict with knowledge thereof); State v. Conway, 01-2808 (La. 4/12/02), 816 So.2d 290, 291 (assuming post-conviction claims of actual innocence not based on DNA evidence are cognizable, they must be supported by “new, material, noncumulative and conclusive evidence which meets an extraordinarily high standard, and which undermin[e]s the prosecution’s entire case.”).
GUIDRY, J., dissents and would deny the writ.
CLARK, J., dissents and would deny.